Mb. Chief Justice Hollbrioh delivered the opinion of the court: Claimant has filed his claim herein for the recovery of damages in the amount of Seventy-three Dollars and Fifty Cents ($73.50) for crops destroyed by fire. It appears that the State Highway Patrolman on S. B. I. Route Four (4), Section Five (5), Macoupin County, was burning* the grass and weeds on the right-of-way, and claimant avers that such patrolman lost control of the fire and permitted it to spread into claimant’s field adjoining the highway, causing the damage complained of. This court has .uniformly held that the maintenance by the State of its State Bond Issue routes is a governmental function, and has also held in numerous cases that the State is not liable for the negligence of its servants or agents in the performance of governmental functions. Hinchscliff vs. State of Illinois, 2 C. C. R. 159; Derby vs. State of Illinois, 7 C. C. R. 145; Hollenbeck, Admx. vs. Winnebago County, 95 Ill. 148; Minear vs. State Board of Agriculture, 259 Ill. 549; 25 R. C. L. p. 407, sec. 43. Consequently there is no liability on the part of the State for the damages sustained by claimant. If the highway patrolman was guilty of negligence which resulted in injury and damage to the claimant, he is personally responsible therefor, but there is no liability on the part of the State. It is Therefore Ordered that an award be denied and the claim dismissed.